         Case 1:20-cv-02340-EGS Document 83 Filed 03/10/21 Page 1 of 11




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 STATE OF NEW YORK, et al.,


                    Plaintiffs,

        v.                                        Civil Docket No. 20-cv-2340 (EGS)

 JOSEPH R. BIDEN, JR., in his official
 capacity as President of the United States, et
 al.,


                    Defendants.


   DEFENDANTS’ MOTION FOR CLARIFICATION OR, IN THE ALTERNATIVE,
             TO MODIFY THE PRELIMINARY INJUNCTION

       When this Court entered a preliminary injunction against the United States Postal Service

in this matter, it made clear that the injunction was not intended to “micromanage the operations

of the USPS” and did not “contemplate the Court becoming involved in overseeing the day-to-

day operations of the USPS.” New York v. Trump, No. 20-CV-2340(EGS), 2020 WL 5763775,

at *10, *38 (D.D.C. Sept. 27, 2020). The Postal Service now respectfully requests that the Court

clarify that the preliminary injunction does not prohibit the Postal Service from moving a limited

number of mail-processing machines to improve service and accommodate an unprecedented

growth in package volume.

       Most urgently, the Postal Service seeks to remove five “Flats Sequencing System” (FSS)

machines used to process “flats” (e.g., larger envelopes, newsletters, and magazines) and replace

them with newly purchased machines that sort packages, including medications. As to these five

machines, the Postal Service respectfully requests a ruling from the Court by April 1, 2021, to

ensure that the new package machines are in place in time for the Postal Service’s next peak
         Case 1:20-cv-02340-EGS Document 83 Filed 03/10/21 Page 2 of 11




season. As explained below, the flats volume in the facilities from which the FSS machines will

be removed will be consolidated onto remaining FSS machines at the facilities, which have

ample capacity for the current levels of flat-mail volume. Accordingly, the removal of the FSS

machines should not result in any adverse operational impacts, and the new package machines

are necessary to improve service overall.

       Defendants do not believe that any of the proposed machine moves described herein—

which are limited to those that are operationally necessary—implicate the Court’s preliminary

injunction. Nevertheless, out of an abundance of caution, Defendants respectfully request that the

Court clarify that the preliminary injunction does not prohibit the Postal Service from making

these proposed moves. Alternatively, if the Court concludes that the proposed moves do

implicate the preliminary injunction, Defendants respectfully request that the Court modify the

injunction to allow these limited changes. Pursuant to Local Rule 7(m), counsel for Defendants

conferred with counsel for Plaintiffs, who stated that they do not consent to this motion.

                                        BACKGROUND

       On September 27, 2020, this Court entered a preliminary injunction enjoining Defendants

from enforcing certain alleged “Postal Policy Changes.” New York, 2020 WL 5763775, at *2.

Those changes included a plan described in June 2020 as “removing 671 high-speed sorting

machines nationwide over the next several months.” Id. On August 18, 2020, the Postal Service

suspended any further removal of the machines until after the election, see ECF No. 30-3 Ex. 10,

and, following preliminary injunctions issued by this court and a district court in the Eastern




                                                 2
        Case 1:20-cv-02340-EGS Document 83 Filed 03/10/21 Page 3 of 11




District of Washington,1 the Postal Service continued its suspension of the removal of the

machines. See Clarifying Operational Instructions, at 3–4, ECF No. 50-1.

       Because the volume and type of mail flow at postal facilities is constantly changing, the

Postal Service continuously evaluates its network of mail-processing machines and whether that

network is optimized to expedite the delivery of mail. Since the November election, the Postal

Service has made a small number of machine moves between facilities or to and from storage,

including moving two machines to Atlanta, Georgia, to expand processing capacity for the

January 2021 run-off election. See Declaration of Jason DeChambeau ¶ 3. Although the Postal

Service did not believe that those moves were prohibited under the preliminary injunction,

Defendants, out of an abundance of caution, notified Plaintiffs before making the moves. The

Postal Service has refrained from removing any mail-processing machines since the Postal

Service’s August 18, 2020 announcement and the Court’s September 27, 2020 injunction. Id.

       While the Postal Service has no plans to systematically reduce the number of mail

processing machines, the Postal Service has now determined that it must move or remove a

limited number of additional mail-processing machines to optimize service and avoid mail

delays. These limited moves are necessary to, among other things, ensure that the Postal

Service’s machines are placed where they are needed most, that the appropriate types of

machines are available where needed most, that outdated machines are replaced with newer

models, and that machines are configured in such a way so as to ensure optimal processing

capacity and speed. As the Postal Service’s Director of Processing Operations, Jason

DeChambeau, explains in the attached declaration, the circumstances in which machine moves




1
 See Order, State of Washington v. Trump, No. 20-cv-03127-SAB (E.D. Wash. Sept. 17, 2020),
ECF No. 81. The Washington plaintiffs have since voluntarily dismissed their action.
                                                3
         Case 1:20-cv-02340-EGS Document 83 Filed 03/10/21 Page 4 of 11




are necessary generally fall within the following four categories, which may overlap in certain

situations.

        1.     Moving Unnecessary Machines to Make Room for New Package-Sorting
               Machines or Manual Package Sorting and Staging

        In recent years, the volume of letter mail and flats has declined significantly, especially

since the start of the COVID-19 pandemic. See DeChambeau Decl. ¶ 6. At the same time, the

Postal Service has observed unprecedented growth in package volume, which has also increased

during the pandemic. Id. As a result of the growth in package volume and the decline in letter

and flat volume, many postal facilities cannot accommodate package volumes at their current

capacity limits. The Postal Service needs to replace some unneeded mail-processing machines

with package-sorting machines and to create more space on the workroom floor for manual

package sorting and staging to increase its capacity to sort packages, including time-sensitive

items such as medications. Id. ¶ 14.

        In many plants, the volume of packages is so large that there is insufficient capacity to

handle and process mail and packages, thus impeding timely delivery of mail as well as

packages. Expanded package processing capability is necessary to avoid the kind of gridlock

experienced this past peak season, which negatively impacted not only package, but also letter

and flat mail service performance. Id. ¶ 11.

        Most urgently, the Postal Service must remove five unnecessary “Flats Sequencing

System” (FSS) machines in five different facilities to allow those machines to be replaced by

newly purchased package-sorting machines. Id. ¶ 13. The flats volume in these facilities will be

consolidated onto other FSS machines in these facilities, which have ample capacity for the

current levels of flat mail volume. Id. ¶ 15. Thus, there will be no adverse operational impacts on




                                                  4
         Case 1:20-cv-02340-EGS Document 83 Filed 03/10/21 Page 5 of 11




flat mail. Id. At the same time, the new replacement machines will allow the Postal Service to

meet the critical need for additional package processing. Id. ¶ 12.

       The Postal Service needs to remove the FSS machines by April 1, 2021, to ensure that the

new package machines are in place for the next peak season. Id. ¶ 14. Each machine requires five

to six weeks to remove (the machines are approximately the size of a football field). Once the

machine is removed, an additional several weeks are required to prepare the site for installation.

Id. Additional time is required to coordinate staffing, adjust floor plans, obtain necessary

approvals, and conduct site surveys. Id. Accordingly, if the removal of the FSS machines does

not commence by the beginning of April, the Postal Service will not be able to put each of the

five package processing machines in place in time for the 2021 peak season.

       The Postal Service anticipates that during the course of the year there may be other

instances requiring movement of unnecessary machines in order to make room for package

processing. The adjustments that require removing the five FSS machines, however, are

especially urgent and time sensitive.

       2.      Moving Redundant Machines To Facilities With Greater Need

       While the volume of letter mail and flats has declined overall, due to the dynamic nature

of mail volumes across the nation, volume fluctuations sometimes result in certain facilities

requiring more mail-processing machines than they currently have. Id. In these circumstances,

moving a mail-processing machine that is redundant in one facility to another facility where it is

needed is critical to improving service and to avoiding delays for mail and packages, including

medications. Id. ¶ 11, 17–19. By moving mail-processing machines from plants where they are

not needed to plants where they are needed will help the Postal Service deliver mail on time, and




                                                 5
         Case 1:20-cv-02340-EGS Document 83 Filed 03/10/21 Page 6 of 11




it will also create needed space in the plant where the machine is removed to expand package

processing operations, whether by machine or manually.

       3.      Removing Machines That Are No Longer Necessary Because of the Addition
               of “Stacker Modules” On Other Machines

       The Postal Service seeks to remove certain Delivery Barcode Sorter (DBCS) machines

where doing so would improve processing. Id. ¶¶ 20–24. These machines use “bins” to sort mail

and are designed to allow configurations with variable numbers of bins. Id. In some

circumstances, the Postal Service can improve processing times by removing bins from one

machine and then adding them to other machines in the facility to extend the machine and

increase its sorting capacity. Id. By reconfiguring and extending machines in this way, the Postal

Service can expand processing capacity on the remaining machines and avoid having to rerun

mail through the sort function, which increases the overall operational capacity within the same

operational time windows. Id. The Postal Service seeks to remove machines from which bins

have been taken or will be taken and added to other machines to allow faster mail processing and

to free up space for other operational activities, such as package processing.

       4.      Removing Machines That Are Outdated to Make Room for Newer Machines

       The Postal Service has several machines in its inventory that are simply outdated. Id.

¶¶ 25–27. The Postal Service can improve timely service by replacing the outdated machines

with newer machines with improved technology. Id. For example, the Postal Service seeks to

remove certain “Advanced Facer Canceler System” (AFCS) legacy machines from certain

facilities and replace them with newer AFCS machines. Id.

                                      LEGAL STANDARD

       “The general purpose of a motion for clarification is to explain or clarify something

ambiguous or vague” in a court order. New York v. Trump, No. 20-CV-2340(EGS), 2020 WL


                                                 6
         Case 1:20-cv-02340-EGS Document 83 Filed 03/10/21 Page 7 of 11




6572675, at *2 (Oct. 22, 2020) (quoting United States v. Philip Morris USA Inc., 793 F. Supp. 2d

164, 168 (D.D.C. 2011)). Although “‘[t]here is no Federal Rule of Civil Procedure governing

“motions for clarification,”’ . . . courts in this Circuit have encouraged parties to file motions for

clarification when they are uncertain about the scope of a ruling, . . . and entertaining such

motions seems especially prudent if the parties must implement the ruling at issue at subsequent

stages of the litigation.” Id. (quoting Philip Morris, 793 F. Supp. 2d at 168) (concluding that

Defendants had met the threshold requirements for seeking clarification and granting motion to

clarify Court’s preliminary injunction in this case).

       Courts also have discretion to modify a preliminary injunction in light of changed

circumstances. See, e.g., Doe 2 v. Shanahan, 755 F. App’x 19, 22 (D.C. Cir. 2019) (reversing

denial of motion to dissolve preliminary injunction in light of changes to challenged policy); Am.

Freedom Def. Initiative v. Metro. Transp. Auth., 109 F. Supp. 3d 626, 635 (S.D.N.Y. 2015)

(dissolving preliminary injunction because plaintiffs’ claims had become moot), aff’d, 815 F.3d

105 (2d. Cir. 2016); Johnson v. Freeman, No. 05-cv-1266-ERW, 2005 WL 8176829, at *2 & n.2

(E.D. Mo. Aug. 8, 2005) (dissolving preliminary injunction where plaintiffs could no longer

demonstrate irreparable harm). Federal Rule of Civil Procedure 54(b) authorizes the Court to

revise its interlocutory orders “at any time.” The Supreme Court has recognized that this power

of a district court to modify a preliminary injunction “is long-established, broad, and flexible.”

Brown v. Plata, 563 U.S. 493, 542 (2011).

                                           ARGUMENT

       The proposed actions that the Postal Service seeks to take in its ongoing efforts to

improve timely service performance and efficiency are part of its everyday operations that are

unrelated to the specific actions required by the preliminary injunction issued by the Court in this



                                                   7
         Case 1:20-cv-02340-EGS Document 83 Filed 03/10/21 Page 8 of 11




case. Congress has delegated to the Postal Service the authority to acquire, hold, maintain, sell,

or dispose of personal property “as it deems necessary or convenient in the transaction of its

business,” to construct, operate, lease, and maintain equipment, and to “have all other powers

incidental, necessary or appropriate to carrying on its functions or the exercise of its specific

powers.” 39 U.S.C. § 401(5), (6), (10). The Postal Service exercises this authority as part of its

broader power “to provide for the collection, handling, transportation, [and] delivery” of mail. Id.

§ 404(a)(1).

       While the proposed machine moves described herein do not implicate the specific actions

required by the preliminary injunction, the Postal Service has nonetheless endeavored to work

with plaintiffs in this case and others before taking any actions that involve removing machines

from Postal Service facilities, out of an abundance of caution and in the interests of full

transparency. See DeChambeau Decl. ¶ 3. The same interests make the filing of the present

motion necessary, as Plaintiffs disagree with the Postal Service’s proposed machine moves

despite Defendants’ efforts to explain that these adjustments are directed at expediting delivery

of mail and packages.

       In the preliminary injunction, this Court enjoined enforcement of the “Postal Policy

Changes,” defined to include a plan to “remov[e] 671 high-speed sorting machines nationwide

over the next several months,” which was part of a nationwide “equipment-reduction initiative”

that the Postal Service began in 2017 to improve network operational efficiency. See New York,

2020 WL 5763775, at *2; ECF No. 30-2 at 17–26 (prior declaration of Mr. DeChambeau

explaining 2017 initiative). However, the proposed machine moves that are the basis for the

present motion are unrelated to the nationwide initiative that the Postal Service began in 2017.

The 2017 initiative involved the planned removal of hundreds of machines every year, including



                                                  8
         Case 1:20-cv-02340-EGS Document 83 Filed 03/10/21 Page 9 of 11




approximately 671 machines in the final months of 2020. The Court held that Plaintiffs were

likely to succeed on their claim that the Postal Service could not implement the “Postal Policy

Changes” without requesting an advisory opinion from the Postal Regulatory Commission in

accordance with 39 U.S.C. § 3661(b), which requires the Postal Service to seek such an opinion

when the Postal Service determines that there should be a “change in the nature of postal

services” that will “generally affect service on a nationwide or substantially nationwide basis.”

       The proposed machine moves described in this motion, by contrast, are limited to

changes that the Postal Service has determined are necessary on a plant-specific basis to improve

timely service and prevent mail and package delays. They are not part of an across-the-board

effort to reduce the number of machines in the network, and have largely arisen from requests

from various field facilities. In some instances, the proposed moves involve simply moving a

processing machine from a location where it is not needed to a location where it is needed. In

other instances, machines are simply being replaced with newer machines, including desperately

needed package-sorting machines. In other instances, machines are being reconfigured to

optimize sorting capacity, thus eliminating the need for redundant machines at the same facility.

       By its terms, the preliminary injunction does not address such situationally dependent

changes; nor do Defendants believe that the Court intended to prohibit such limited,

operationally necessary changes. Indeed, even in granting Plaintiffs’ motion for a preliminary

injunction, the Court recognized that it was “clear” that Congress “did not intend for the courts to

micromanage the operations of the USPS” and that the injunction “does not contemplate the

Court becoming involved in overseeing the day-to-day operations of the USPS.” New York,

2020 WL 5763775, at *10, *38 (D.D.C. Sept. 27, 2020); see also Buchanan v. U.S. Postal Serv.,

508 F.2d 259, 262–63 (5th Cir. 1975) (Congress intended that Postal Service would enjoy “broad



                                                 9
        Case 1:20-cv-02340-EGS Document 83 Filed 03/10/21 Page 10 of 11




authority in postal management” to ensure the management is not “unjustly hampered in its

efforts to administer the Department in a businesslike way”). Were it otherwise—if the Postal

Service were required to seek an advisory opinion at least 90 days before ever moving or

removing any machine for any reason, see 39 C.F.R. § 3020.112—the Postal Service would lack

the ability to effectively manage and optimize its network of thousands of machines.

       Alternatively, even if the actions described above fell within the terms of the Court’s

preliminary injunction, the Court should modify the injunction to allow the limited types of

moves described above, which are part of the Postal Service’s day-to-day operations. The Court

enjoined the planned removal of 671 sorting machines in the lead-up to the November 2020

election after the Court found that “the combination of the reduction of late trips, extra trips and

reduced sorting capacity puts the timely delivery of election mail at risk.” New York, 2020 WL

5763775, at *10. But the election has come and gone, and Plaintiffs cannot assert that they will

suffer irreparable harm if the Postal Service implements the planned moves. To the contrary, the

machine moves and removals described above are needed to improve timely service and prevent

mail and package delays. DeChambeau Decl. ¶¶ 7, 27. Accordingly, it would be in neither

Plaintiffs’ nor the public’s interest to keep in place an injunction that would cause the same

harms it was designed to avoid.

                                          CONCLUSION

       Defendants respectfully request that the Court grant Defendants’ motion for clarification

of the preliminary injunction order or, alternatively, modify the preliminary injunction.

Specifically, Defendants request that the Court enter the following order (a proposed order

reflecting these terms is attached):

       The Court hereby ORDERS that the Court’s Order, ECF No. 51, is clarified to
       reflect the following:

                                                 10
       Case 1:20-cv-02340-EGS Document 83 Filed 03/10/21 Page 11 of 11




       The preliminary injunction does not prohibit the Postal Service from moving or
       removing mail-processing machines in the following circumstances: (1) removing
       or relocating mail-processing machines in order to open floor space needed for
       other operations, including new package-sorting machines or manual package
       sorting and staging, (2) moving mail-processing machines from facilities where
       machines are not needed to facilities where machines are needed, (3) removing
       machines that are no longer necessary because the addition of stacker modules
       (sort bins on machines) has increased the capacity of the remaining machines, and
       (4) removing machines that are outdated to make room for newer machines.

       The preliminary injunction otherwise remains in effect.

       For the reasons explained above, Defendants respectfully request a ruling at least as to

the five “FSS” machines by April 1, 2021.



Dated: March 10, 2021                Respectfully submitted,

                                     BRIAN M. BOYNTON
                                     Acting Assistant Attorney General

                                     ERIC R. WOMACK
                                     Assistant Director, Federal Programs Branch

                                     /s/ John Robinson
                                     JOSEPH E. BORSON
                                     KUNTAL CHOLERA
                                     ALEXIS ECHOLS
                                     DENA M. ROTH
                                     JOHN ROBINSON (D.C. Bar. No. 1044072)
                                     Trial Attorneys
                                     U.S. Department of Justice
                                     Civil Division, Federal Programs Branch
                                     1100 L. Street, NW
                                     Washington D.C. 20005
                                     (202) 616-8489
                                     john.j.robinson@usdoj.gov

                                     Counsel for Defendants




                                               11
